Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application KR10-2019-0057222 filed in Korea on 05/15/2019. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 11/30/2020, 6/15/2020 and 5/15/2020 made of record. The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-17, 20, 22-25 is considered allowable. The following is a statement of reason for the indication of allowable subject matter:
Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
 FUKUDA et al. (U.S. Pub. No.  2019/0363206) teaches an organic photoelectric device comprising: a first electrode 30 and a second electrode 50 facing each other, and an organic laver 40 between the first electrode and the second electrode, wherein the organic laver 40 includes an N-type semiconductor composition, the N-type semiconductor composition including, fullerene or a fullerene derivative; and a fullerene subunit derivative ([0027] in lines 13-15).
ARAI et al. (U.S. Pub. No. 2021/00443846) teaches an organic photoelectric device comprising: a first electrode 30 and a second electrode 50 facing each other, and an organic laver 40 between the first electrode and the second electrode, wherein the organic laver 40 includes an N-type semiconductor composition, the N-type semiconductor composition including, fullerene or a fullerene derivative; and a fullerene subunit derivative ([0027] in lines 13-15).
FUKUDA et al. (U.S. Pub. No.  2019/0363206) and ARAI et al. (U.S. Pub. No. 2021/00443846), taken individually or in combination, do not teach the claimed invention having the N-type semiconductor composition including, fullerene or a fullerene derivative; and a fullerene subunit derivative represented by Chemical Formula 1:
[Chemical Formula 1]  


    PNG
    media_image1.png
    285
    404
    media_image1.png
    Greyscale

wherein, in Chemical Formula 1, 
Cy is a cyclic hydrocarbon group selected from a C3 to C20 alicyclic hydrocarbon group and a C6 to C20 aromatic hydrocarbon group, or a fused cyclic group of two or more cyclic hydrocarbon groups, 
X is at least one bulky substituent selected from a substituted or unsubstituted C3 to C30 branched alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C3 to C30 heterocycloalkyl group, a substituted 2Docket No.: 15639-000439-US Application No.: 16/875,168 or unsubstituted C6 to C30 aryl group, and a substituted or unsubstituted C2 to C30 heteroaryl group, and 
R1 to R8 are independently hydrogen, deuterium, a halogen, a cyano group, a substituted or unsubstituted C1 to C20 linear or branched alkyl group, a substituted or unsubstituted C1 to C20 linear or branched alkoxy group, a substituted or unsubstituted C3 to C20 linear or branched alkylsilyl group, a substituted or unsubstituted C2 to C20 linear or branched heteroalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C2 to C30 
provided at least one of R1 to R8 is a bulky substituent selected from a substituted or unsubstituted C3 to C20 branched alkyl group, a substituted or unsubstituted C3 to C20 branched alkoxy group, a substituted or unsubstituted C3 to C20 branched alkylsilyl group, a substituted or unsubstituted C3 to C20 branched heteroalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C2 to C30 heteroaryl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C3 to C30 heterocycloalkyl group, and a combination thereof.
Claims 2-17, 20, 22-25 inherit the allowable subject matter of claim 1 are similarly allowable.

Set of Claims 18 and 27 is considered allowable. The following is a statement of reason for the indication of allowable subject matter:
Regarding claim 18, FUKUDA et al. (U.S. Pub. No.  2019/0363206) teaches an organic photoelectric device comprising: a first electrode 30 and a second electrode 50 facing each other, and an organic layer 40 between the first electrode and the second electrode, 22Docket No.: 15639-000439-US Application No.: 16/875,168 wherein the organic laver includes an N-type semiconductor composition, the N-type semiconductor composition including, fullerene or a fullerene derivative [0027] in lines 13-17.
ARAI et al. (U.S. Pub. No. 2021/00443846) teaches an organic photoelectric device comprising: a first electrode 2 and a second electrode 6 facing each other, and an organic layer 4 between the first electrode and the second electrode, 22Docket No.: 15639-000439-US Application No.: 16/875,168 wherein the organic laver 4 includes an N-
FUKUDA et al. (U.S. Pub. No.  2019/0363206) and ARAI et al. (U.S. Pub. No. 2021/00443846), taken individually or in combination, do not teach the claimed invention having the N-type semiconductor composition including, fullerene or a fullerene derivative; and a fullerene subunit derivative represented by Chemical Formula 1: [Chemical Formula 1]
  
    PNG
    media_image1.png
    285
    404
    media_image1.png
    Greyscale
 
wherein, in Chemical Formula 1, 
Cy includes a C3 to C20 alicyclic hydrocarbon group, a C6 to C20 aromatic hydrocarbon group, or a fused cyclic group of two or more cyclic hydrocarbon groups, 
X includes a substituted or unsubstituted C3 to C30 branched alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C3 to C30 heterocycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, or a substituted or unsubstituted C2 to C30 heteroaryl group, and 
R1 to R8 are independently hydrogen, deuterium, a halogen, a cyano group, a substituted or unsubstituted C1 to C20 linear or branched alkyl group, a substituted or unsubstituted C1 to 
provided at least one of R1 to R8 includes a substituted or unsubstituted C3 to C20 branched alkyl group, a substituted or unsubstituted C3 to C20 branched alkoxy group, a substituted or unsubstituted C3 to C20 branched alkylsilyl group, a substituted or unsubstituted C3 to C20 branched heteroalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C2 to C30 heteroaryl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C3 to C30 heterocycloalkyl group, or a combination thereof.
Claim 27 inherits the allowable subject matter of claim 18 is similarly allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819